DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/04/2021 has been entered. Claims 1, 26-29, 49-62, 64, and 88 have been amended. Claims 11-14, 29-30, 32-37, 67-69, 90-91, 110-111 were previously cancelled. Claims 25 and 48 have been cancelled. Claims 1-10, 15-24, 26-28, 31, 38-47, 49-66, 70-89 and 92-109 remain pending in this application. Claims 70-87 and 92-109 were previously withdrawn. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/07/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 24, 49-54, 56-58, 60-61, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotton (Pub. No.: US 2010/0159192 A1). 
	Regarding claim 1, Cotton discloses (fig. 2) a wound dressing (20) for treating a 
	A first layer (structural layer 2) adjacent to the first surface and a second layer (cover sheet 22) adjacent to the second surface (see fig. 2, ¶ 0071), the first and the second layer each comprising a polymer film (¶ 0018, ¶ 0071), wherein the first layer and the second layer form a sleeve around the manifold (see fig. 2); 
	A plurality of fluid restrictions in the polymer film adjacent to at least the first surface (perforations 7) (see fig. 2, ¶ 0063); and
	 A sealing layer (silicone gel layer 5) adjacent to the sleeve (see fig. 2), the sealing layer having a plurality of apertures (perforations 7) fluidly coupled to the fluid restrictions (see fig. 2, ¶ 0063). 
	Regarding claim 2, Cotton further discloses that the polymer film is hydrophobic (first layer and second layer comprise synthetic plastic material, ¶ 0018, ¶ 0071 and are thus hydrophobic). 
	Regarding claim 3, Cotton further discloses that the polymer film has a contact angle with water greater than 90 degrees (first layer and second layer comprise synthetic plastic material, ¶ 0018, ¶ 0071 and would thus have a contact angle with water greater than 90 degrees). 
	Regarding claim 5, Cotton further discloses that the polymer film is selected from a group consisting of polythene, polyurethane (¶ 0018, ¶ 0071), acrylics, polyolefines, polyacetates, polyamides, polyesters, polyether block amide, thermoplastic vulcanizates, polyethers, and polyvinyl alcohol.  
claim 24, Cotton further discloses (fig. 2) that the first layer and the second layer are laminated to the manifold (¶ 0071, see fig. 2). 
	Regarding claim 49, Cotton further discloses that the sealing layer is coupled to the sleeve (see fig. 2), the sealing layer comprising a hydrophobic gel (¶ 0061) having a plurality of apertures (perforations 7) aligned with the fluid restrictions (¶ 0063). 
	Regarding claim 50, Cotton further discloses that the sealing layer is coupled to the sleeve (see fig. 2), the sealing layer comprising a hydrophobic gel (¶ 0061) having a plurality of apertures (perforations 7) in registration with at least some of the plurality of fluid restrictions (see fig. 2, ¶ 0063). 
	Regarding claim 51, Cotton further discloses (fig. 1) that the sealing layer is coupled to the sleeve (see fig. 2), the sealing layer comprising a hydrophobic gel (sealing layer is silicone gel ¶ 0061) having a plurality of apertures (perforations 7) coextensive with sealing layer (¶ 0063) and substantially all of the plurality of apertures are in registration with the of fluid restrictions (see fig. 2, ¶ 0063). 
	Regarding claim 52, Cotton further discloses that the sealing layer comprises a silicone gel (¶ 0061).
	Regarding claim 53, Cotton further discloses that the sealing layer comprises a bonded silicone (¶ 0021). 
	Regarding claim 54, Cotton further discloses (fig. 2) a sealing layer (silicone gel layer 5) coupled to the sleeve (see fig. 2), the sealing layer having a plurality of apertures (perforations 7) adjacent to the fluid restrictions (see fig. 2, ¶ 0063) and an area density less than 300 grams per square meter (¶ 0024). 
	Regarding claim 56, Cotton further discloses that the sealing layer is configured 
	Regarding claim 57, Cotton further discloses that the fluid restrictions have an average length that does not substantially exceed an average dimension of the apertures (¶ 0063, apertures and fluid restrictions are the same shape and size). 
	Regarding claim 58, Cotton further discloses that the apertures limit an effective size of the fluid restrictions (¶ 0063, apertures and fluid restrictions are the same shape and size). 
	Regarding claim 60, Cotton further discloses that the sealing layer has a smooth lower surface (see fig. 2). 
	Regarding claim 61, Cotton further discloses that the sealing layer is configured to provide a fluid-tight seal with the tissue site (silicone gels are adhesive and would this provide a fluid-tight seal with the tissue site, ¶ 0025-¶ 0026). 
	Regarding claim 64, Cotton further teaches that the sleeve is bonded to the manifold (adhesive layer 3 bonds sleeve to manifold, ¶ 0071). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4, 7-8, 18, 20-23, 27-28, 31, 40-42, 47, 59, 62-63, 65-66 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (Pub. No.: US 2004/0030304 A1) in view of Cotton. 
	Regarding claim 1, Hunt discloses (fig. 1) a dressing (10) for treating a tissue site with negative pressure (abstract), the dressing comprising:

	A first layer (lower wall 30 of elastomeric sheet 38) adjacent to the first surface and a second layer (upper wall 28 of elastomeric sheet 38) adjacent to the second surface (see fig. 1), the first layer and the second layer each comprising a polymer film (elastomeric sheet 38 may be constructed from polyurethane film, ¶ 0030), wherein the first layer and the second layer form a sleeve around the manifold (see fig. 1);
	A plurality of fluid restrictions (holds 34) in the polymer film adjacent to at least the first surface (see fig. 1, ¶ 0033); and
	Hunt fails to disclose a sealing layer adjacent to the sleeve, the sealing layer having a plurality of apertures fluidly coupled to the fluid restrictions. 
	Cotton teaches (fig. 2) an analogous dressing (20) in the same field of endeavor comprising a first layer (structural layer 2) adjacent to a second layer (cover sheet 22), wherein the first layer and the second layer form a sleeve around a manifold (absorbent pad 21) (see fig. 2); a plurality of fluid restrictions (perforations 7) in the polymer film (see fig. 2, ¶ 0063); a sealing layer (silicone gel layer 5) adjacent to a sleeve, the sealing layer having a plurality of apertures (perforations 7) fluidly coupled to the fluid restrictions (see fig. 2, ¶ 0063). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dressing of Hunt such that it comprises the sealing layer adjacent to the sleeve, the sealing layer having a plurality of apertures fluidly coupled to the fluid restrictions as taught by Cotton. Providing a sealing layer provides releasably adhesive properties (Cotton, ¶ 0020) that would allow for the 
	Regarding claim 4, Hunt further discloses that the polymer film is a polyethylene film (polytetrafluoroethylene, ¶ 0030).
	Regarding claim 7, Hunt further discloses that the fluid restrictions comprise a plurality of slots (¶ 0015) configured to permit fluid flow and inhibit exposure of the manifold to the tissue site (¶ 0014, see fig. 1).
	Regarding claim 8, Hunt further discloses that the fluid restrictions comprise a plurality of slots (¶ 0015), each of the slots having a length less than 4 millimeters (¶ 0033). 
	 Regarding claims 18, Hunt further discloses that fluid restrictions that comprise slits (¶ 0015) in the polymer film, each of the slits having a length that is less than 4 millimeters (¶ 0033).
	Regarding claim 20, Hunt further discloses that the length is at least 2 millimeters (¶ 0033). 
	 Regarding claim 21, Hunt further discloses that the plurality of fluid restrictions in the polymer film are adjacent to the first surface and to the second surface (see fig. 1, ¶ 0033). 	
	Regarding claim 22, Hunt further discloses that the fluid restrictions are coextensive with the polymer film (see fig. 1).
	Regarding claim 23, Hunt further discloses that the fluid restrictions are coextensive with the manifold (see fig. 3).
	Regarding claim 27, Hunt further discloses that the sleeve is configured to be interposed between the manifold and the tissue site (see fig. 1). 
claim 28, Hunt further discloses that the sleeve comprises an exposed surface that is smooth (see fig. 1).
	Regarding claim 31, Hunt further discloses that the manifold comprises a foam (¶ 0030). 
	Regarding claim 40, Hunt further discloses that the manifold has a thickness less than 7 millimeters (¶ 0045). 
	Regarding claim 41, Hunt further discloses that the manifold has a thickness in a range of 2 millimeters to 7 millimeters (¶ 0045). 
	Regarding claim 42, Hunt further discloses that the manifold is hydrophobic (foam is a polyurethane foam, ¶ 0038).
	Regarding claim 47, Hunt further discloses (fig. 1) a drape (14) disposed over the sleeve adjacent to the second surface (see fig. 1, ¶ 0038); and
	A fluid port (connector 16) coupled to the drape (¶ 0040) and fluidly coupled to the manifold through the drape and the sleeve (¶ 0040). 
	Regarding claim 59, Hunt modified with Cotton would provide the drape and the sealing layer enclosing the sleeve and the manifold. 
	Regarding claim 62, Hunt modified with the sealing layer of Cotton described above in claims 1 and 47 would provide the drape and the sealing layer enclosing the manifold and the sleeve. Cotton further teaches that the sealing layer is adapted to contact the tissue site (¶ 0026). 
	Regarding claim 63, Hunt further discloses that the drape comprises a polymer film (drape is made of polyurethane film, ¶ 0038). 	
	Regarding claim 65, Hunt further discloses that the drape comprises a margin 
	Regarding claim 66, Hunt further discloses that the dressing comprises a smooth surface configured to contact the tissue site (see fig. 1, tissue contact surface is smooth). 
	Regarding claim 88, Hunt and Cotton teach the dressing of claim 1 and Hunt further discloses (fig. 1) a negative-pressure source fluidly coupled to the dressing or apparatus (abstract). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 1 above, and further in view of Lauer (Pub. No.: US 2017/0095374 A1).
Regarding claim 6, Hunt further discloses that the polymer film is a polyethylene film (polytetrafluoroethylene, ¶ 0030). Hunt in view of Cotton fail to teach that the polymer film has an area density of less than 30 grams per square meter. 
Lauer teaches (figs. 1-2) an analogous dressing (bandage 10) in the same field of endeavor wherein a first layer and a second layer (sheet 13) each comprise a polymer film (¶ 0023), wherein the film is a polyethylene film (¶ 0023) having an area density of less than 30 grams per square meter (¶ 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyethylene film of Hunt in view of Cotton such that it is a polyethylene film that has an area density of less than 30 grams per square meter as taught by Lauer. Doing so can provide thin first and second layers . 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt and Cotton as applied to claims 1 and 18 above, and further in view of Vinton (Pub. No.: US 2012/0046603 A1).
	Regarding claims 9 and 10, Hunt further discloses that the fluid restrictions comprise a plurality of slots (openings in the form of slits or slots, ¶ 0015), each of the slots having a length less than 4 millimeters (¶ 0033). Hunt in view of Cotton fail to teach that each of the slots have a width less than 2 millimeters.
	Vinton teaches (figs. 3-4) an analogous dressing (41) in the same field of endeavor wherein the slots have a width less than 2 millimeters (slits have a length between 1 and 5 mm, thus if the length is 1 mm, the width will be less than 1 mm, ¶ 0016). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the slots of Hunt to have a width less than 2 millimeters as taught by Vinton. Such dimensions have been shown to be particularly beneficial in the regulation of exudate removal (Vinton, ¶ 0016).  
	Regarding claim 19, Hunt in view of Cotton fail to teach that the length is less than 3 millimeters. 
	Vinton teaches (figs. 3-4) an analogous dressing (41) in the same field of endeavor wherein the slits (51) have a length that is less than 3 millimeters (¶ 0016). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of Hunt such that it is less than 3 .

Claims 15-17 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton, as applied to claim 1 above, in view of Vinton
	Regarding claim 15, Cotton fails to disclose that the fluid restrictions comprise or consist essentially of elastomeric valves in the polymer film that are normally closed. 
	Vinton teaches (fig. 3-4) an analogous dressing (41) in the same field of endeavor wherein the fluid restrictions (perforation 51) comprise or consist essentially of elastomeric valves (¶ 0015) in the polymer film (¶ 0046-¶ 0047) that are normally closed (¶ 0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Cotton such that they comprise or consist essentially of elastomeric valves in the polymer film that are normally closed as taught by Vinton. Doing so provides fluid restrictions that are simple and effective and self-regulating (Vinton, ¶ 0015). 
	Regarding claim 16, Vinton further teaches that the elastomeric valves are fenestrations (¶ 0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric valves such that they are fenestrations. Doing so provides a simple, effective, and self-regulating fluid restriction (Vinton, ¶ 0015). 
	Regarding claim 17, Vinton further teaches that the elastomeric valves are slits 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric valves such that they are slits. Doing so provides a simple, effective, and self-regulating fluid restriction (Vinton, ¶ 0015). 
	Regarding claim 43, Cotton fails to disclose that the fluid restrictions are distributed across the polymer film in a uniform pattern.  
	Vinton teaches (fig. 3-4) an analogous dressing (41) in the same field of endeavor wherein the fluid restrictions (perforations 51) are distributed across the polymer film in a uniform pattern (see fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid restrictions of Cotton such that they are distributed across the polymer film in a uniform pattern as taught by Vinton. Doing so allows for an even flow of exudate (Vinton, ¶ 0015). 
	Regarding claim 44, Vinton further teaches that the uniform pattern comprises a grid of parallel rows and columns (see fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uniform pattern such that they comprise a grid of parallel rows and columns. Doing so allows for an even flow of exudate (Vinton, ¶ 0015).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton, as applied to claim 1, and further in view of Wilkes et al. (Pub. No.: US 2009/0293887 A1), hereinafter Wilkes. 
Regarding claim 26, Cotton fails to disclose that at least one edge of the manifold is exposed through the sleeve.
Wilkes teaches (fig. 8) an analogous dressing in the same field of endeavor wherein at least one edge of the manifold (dressing bolster 432) is exposed through the sleeve (characterized by exterior surface member 446 and interior surface member 440) (see fig. 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cotton such that at least one edge of the manifold is exposed through the sleeve as taught by Wilkes. Doing so can provide an inward force that may provide additional stability to the treatment site (Wilkes, ¶ 0047). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 31 above, and further in view of Robinson et al. (Pub. No.: US 2012/0157945 A1), hereinafter Robinson.
	Regarding claim 38, Hunt further discloses that the foam is reticulated (¶ 0018). Hunt in view of Cotton fail to teach that the foam has a free volume of at least 90%. 
	Robinson teaches an analogous dressing in the same field of endeavor wherein the foam has a free volume of at least 90% (porosity, ¶ 0039). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Hunt in view of Cotton such that it has a free volume of at least 90% as taught by Robinson. Doing so would provide a manifold that allows negative pressure to be applied to a tissue site. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 31 above, and further in view of Wilkes.
Regarding claim 39, Hunt in view of Cotton fail to teach that the foam is porous and has an average pore size in a range of 400-600 microns.
Wilkes teaches (fig. 2) an analogous dressing (30) in the same field of endeavor wherein the foam (32) is porous and has an average pore size in a range of 400 - 600 microns (¶ 0033-¶ 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Hunt in view of Cotton such that it is porous and has an average pore size in a range of 400-600 microns as taught by Wilkes. Doing so can provide a manifold that is capable of distributing reduced pressure (Wilkes, ¶ 0033). 

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Cotton, as applied to claim 1 above, and further in view of Clark et al. (Pub. No.: US 2010/0291184 A1), hereinafter Clark.
	Regarding claim 45, Cotton fails to disclose that the fluid restrictions are distributed across the polymer film in rows and columns that are parallel; the rows are spaced about 3 millimeters on center; and the fluid restrictions in each of the rows are spaced about 3 millimeters on center.  
	Clark teaches (figs. 1 and 2a) a dressing (1) in the same field of endeavor comprising polymer films (front and back sheets 3, 4, ¶ 0023) comprising fluid 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cotton such that the fluid restrictions are distributed across the polymer film in rows and columns that are parallel; the rows are spaced about 3 millimeters on center; and the fluid restrictions in each of the rows are spaced about 3 millimeters on center as taught by Clark. Doing so would allow for even negative pressure distribution across the dressing. 
	Regarding claim 46, Clark further teaches that the fluid restrictions in adjacent rows are offset (see fig. 2a). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cotton and Clark such that the fluid restrictions in adjacent rows are offset as taught by Clark. Doing so would allow for even negative pressure distribution across the dressing. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Cotton, as applied to claim 1 above, and further in view of Simmons et. al. (Pub. No.: US 2012/0209226 A1), hereinafter Simmons. 
Regarding claim 55, Cotton fails to disclose that the sealing layer has a hardness of between about 5 Shore 00 and about 80 Shore 00.  
Simmons teaches (fig. 4) an analogous dressing in the same field of endeavor that comprises a sealing layer (sealing ring 248) that has a hardness between about 5 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing layer of Cotton such that it has a hardness of between about 5 Shore 00 and about 80 Shore 00 as taught by Simmons. Doing so can provide a sealing right of a material that provides initial tack between the dressing and the patient (Simmons, ¶ 0053). 

Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Cotton, as applied to claim 88 above, and further in view of Vitaris (Pub. No.: US 2009/0234307 A1).
Regarding claim 89, Hunt in view of Cotton fail to teach a fluid container fluidly coupled between the dressing and the negative pressure source. 
Vitaris teaches (fig. 1) an analogous system (10) in the same field of endeavor wherein a fluid container (collection canister 28) is fluidly coupled between the dressing (16) and the negative pressure source (18) (¶ 0031, see fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hunt in view of Cotton such that there is a fluid container fluidly coupled between the dressing and the negative pressure source as taught by Vitaris. Doing so would allow wound drainage and debris to be collected (Vitaris, ¶ 0031). 

Response to Arguments
Applicant’s arguments, filed 01/04/2021, with respect to the non-statutory double-
Applicant’s arguments, filed 01/04/2021, with respect to the rejections under 35 USC §112 have been fully considered and are persuasive in view of the amendments to the claims. The rejections under 35 USC §112 of claims 47-51, 59 and 62 have been withdrawn. 
Applicant’s arguments, filed 01/04/2021, with respect to the rejection(s) of claims 1-5, 7-8, 20-23, 25, 27-28, 31, 40-42, 47, 63,  and 65-66 under 35 USC §102 over Hunt, claims 1, 24, 48-52, 54 and 56-60 under 35 USC §102 over Cotton and claims 1 and 88-89 under 35 USC §102 over Vitaris have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously applied Hunt and Cotton. Applicant argues that Hunt, Cotton and Vitaris do not disclose the features recited in claim 1 as amended. However, as discussed above, Cotton and Hunt teach the sleeve required by amended claim 1 and Cotton discloses the sealing layer required by amended claim 1. 
Applicant’s arguments, filed 01/04/2021, with respect to the rejection(s) under 35 USC §103 have been fully considered and are persuasive in view of the amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of previously applied Hunt and Cotton. As discussed above, Hunt and Cotton teach the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781